J-S42007-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DARYL BALKIM WILLIAMS                      :
                                               :
                       Appellant               :   No. 684 WDA 2022

               Appeal from the PCRA Order Entered April 27, 2022
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0002407-2015


BEFORE:      BOWES, J., OLSON, J., and COLINS, J.*

MEMORANDUM BY BOWES, J.:                       FILED: DECEMBER 16, 2022

        Daryl Balkim Williams appeals from the order that denied his petition

filed pursuant to the Post Conviction Relief Act (“PCRA”). We affirm.

        On November 9, 2016, Appellant was sentenced to seven and one-half

to fifteen years of imprisonment upon his entry of a guilty plea to two counts

of aggravated assault.        Plea counsel failed to file a timely post-sentence

motion or the requested direct appeal. Appellant filed a timely pro se PCRA

petition, which prompted the PCRA court to conclude based upon the docket

entries that Appellant was entitled to reinstatement of his direct appeal rights.

However, the court simultaneously appointed counsel for the purposes of

reviewing Appellant’s pro se filings to determine “whether to pursue a direct


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S42007-22


appeal on the part of [Appellant] or file a no-merit letter with the [c]ourt.”

Order, 6/19/17.

      Instead, counsel filed an amended PCRA petition upon which the court

held hearings concerning the voluntariness of Appellant’s plea and whether

plea counsel was ineffective in her representation in connection with that plea.

The PCRA court ultimately denied the amended PCRA petition. On appeal, this

Court vacated the order denying the petition and remanded the case to first

allow Appellant to pursue his direct appeal.         See Commonwealth v.

Williams, 229 A.3d 331 (Pa.Super. 2020) (non-precedential decision). The

trial court accordingly entered an order reinstating Appellant’s appellate rights

nunc pro tunc and dismissing his PCRA petition without prejudice. See Order,

3/11/20. Thereafter, this Court affirmed Appellant’s judgment of sentence,

holding that Appellant’s untimely post-sentence motion failed to preserve the

only claim of error he raised, namely that the trial court erred in denying his

request to withdraw his guilty plea. See Commonwealth v. Williams, 249

A.3d 1138 (Pa.Super. 2021) (judgment order).

      Appellant next filed the timely, counselled PCRA petition at issue in the

instant appeal.   Therein, Appellant again asserted that plea counsel was

ineffective in failing to adequately investigate Appellant’s mental health

history or competency to enter his plea. Appellant maintained that counsel’s

deficient performance rendered his plea unknowing and involuntary.          See

PCRA Petition, 2/7/22, at ¶¶ 16-19. Following a status conference, the PCRA


                                      -2-
J-S42007-22


court found that no hearings or exhibits in addition to those already of record

were necessary to address Appellant’s reiterated claims and ordered the

parties to submit briefs on the issues. See Order, 3/18/22. Following a review

of those submissions and the evidence of record, the PCRA court denied

Appellant’s petition for the reasons stated in its December 12, 2018 opinion.

See Order, 4/27/22.

       Appellant filed a timely notice of appeal, and both he and the PCRA court

complied with Pa.R.A.P. 1925.1           Appellant presents one question for our

consideration:      “Did the [PCRA] court err in failing to determine that

[Appellant] should be granted relief under the [PCRA] based upon his trial

counsel being ineffective?” Appellant’s brief at 4.

       We begin with a review of the applicable law. “This Court’s standard of

review regarding an order denying a petition under the PCRA is whether the

determination of the PCRA court is supported by the evidence of record and is

free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344, 347 (Pa.Super.

2017). Further, “[i]t is an appellant’s burden to persuade us that the PCRA

court erred and that relief is due.” Commonwealth v. Thomas, 270 A.3d

1221, 1226 (Pa.Super. 2022) (internal quotation marks omitted).




____________________________________________


1  Specifically, the PCRA court indicated that its December 12, 2018 opinion
fully addressed Appellant’s claims of error. See Rule 1925(a) Opinion,
7/18/22.

                                           -3-
J-S42007-22


      Counsel is presumed to be effective, and a PCRA petitioner bears the

burden of proving otherwise. Commonwealth v. Becker, 192 A.3d 106, 112

(Pa.Super. 2018). To do so, the petitioner must plead and prove (1) the legal

claim underlying his ineffectiveness claim has arguable merit; (2) counsel’s

decision to act (or not) lacked a reasonable basis designed to effectuate the

petitioner’s interests; and (3) prejudice resulted. Id. The failure to establish

any prong is fatal to the claim. Id. at 113. Further, “[i]n the context of a

plea, a claim of ineffectiveness may provide relief only if the alleged

ineffectiveness caused an involuntary or unknowing plea.” Thomas, supra

at 1226 (internal quotation marks omitted).

      In establishing the prejudice prong of such a claim, “the defendant must

show that there is a reasonable probability that, but for counsel’s errors, he

would not have pleaded guilty and would have insisted on going to trial.”

Commonwealth v. Rathfon, 899 A.2d 365, 370 (Pa.Super. 2006) (cleaned

up). As one Court explained:

      In many guilty plea cases, the “prejudice” inquiry will closely
      resemble the inquiry engaged in by courts reviewing ineffective-
      assistance challenges to convictions obtained through a trial. For
      example, where the alleged error of counsel is a failure to
      investigate or discover potentially exculpatory evidence, the
      determination whether the error “prejudiced” the defendant by
      causing him to plead guilty rather than go to trial will depend on
      the likelihood that discovery of the evidence would have led
      counsel to change his recommendation as to the plea.

Id. (quoting Hill v. Lockhart, 474 U.S. 52, 59 (1985)).




                                     -4-
J-S42007-22


      Appellant’s argument that the PCRA court erred in denying his claim of

ineffective assistance of counsel is as follows. Appellant advised plea counsel

that he had a history of mental health issues, including schizophrenia, which

prompted counsel to have his competency evaluated by Dr. Scott Scotilla, an

expert in clinical and forensic psychology. During that evaluation, Appellant

indicated that he was facing drug charges although that separate case had

been resolved.     See Appellant’s brief at 13.       Appellant also informed

Dr. Scotilla that he believed the outcomes of the present case would either be

the dismissal of charges or a few months in jail, when in actuality he faced

more than 100 years of imprisonment.          Id.   Appellant asserts that the

discrepancies in the report create “a clear question as to whether the Appellant

was competent to enter guilty pleas in this matter,” that plea counsel had no

reasonable basis not to follow up on Dr. Scotilla’s report, and generically

asserts that he suffered prejudice because “there is a reasonable probability

that the result of the proceeding would have been different absent such error.”

Id. at 14-15.

      We are unpersuaded by Appellant’s arguments. The PCRA court was

well within its discretion in determining that there was no arguable merit in

Appellant’s claim that he was not competent to enter his plea.        The court

credited Dr. Scotilla’s findings that Appellant was fully capable of appreciating

the charges he faced and in participating in his defense, that he was

malingering in the sense of exaggerating his symptoms for his own benefit,


                                      -5-
J-S42007-22


including so that he could qualify for disability benefits that he had previously

been denied, and that his opinion about Appellant’s competency would not

have been different had he known that Appellant was facing assault charges

with a greater potential penalty than the charges Appellant identified. See

PCRA Court Opinion, 12/12/18, at 7-9. Further, Appellant has not come forth

with any witness or other evidence that he had in fact been incompetent at

the time he entered his plea.

      Furthermore, Appellant’s boilerplate allegation of prejudice is insufficient

to satisfy his burden of proof. See, e.g., Commonwealth v. Sneed, 45 A.3d

1096, 1106 (Pa. 2012) (“Boilerplate allegations and bald assertions of no

reasonable basis and/or ensuing prejudice cannot satisfy a petitioners burden

to prove that counsel was ineffective.” (cleaned up)). Appellant has failed to

establish that, had counsel followed up on Dr. Scotilla’s report, she would have

made a different recommendation as to his plea, or that he otherwise would

not have pled guilty. Cf. Rathfon, supra at 370-71 (affirming PCRA court’s

determination as to prejudice that was based upon its crediting the

defendant’s testimony that he would not have pled guilty had counsel not

incorrectly advised him that he would be able to serve his sentence in the

county jail).

      Accordingly, Appellant has failed to convince us that the PCRA court

erred in denying his PCRA petition and that he is entitled to relief from this

Court.


                                      -6-
J-S42007-22


     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2022




                          -7-